[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Date of Sentence:     February 27, 1997 Date of Application:  March 13, 1997 Date of Decision:     October 5, 1998
Application for review of sentence imposed by the Superior Court, Judicial District of Rockville at Tolland.
Docket No. CR 95-57587
Leon Katz, Esquire         Defense Counsel, for Petitioner
Sandra Tullius, Esquire    Assistant State's Attorney, for the State
Sentence Affirmed
BY THE DIVISION:
The petitioner requests a review of the sentence imposed on February 27, 1997 for his conviction after pleas to 30 years in prison for Assault 1st Degree, C.G.S. § 53a-59(a)(3), two counts of Risk of Injury to a Minor, C.G.S. § 53-21 and Violation of Probation, C.G.S. § 53a-32.
These convictions are the result of an investigation into injuries sustained by the infant son of the petitioner. Evidence which could have been presented at trial indicates that on three separate occasions the defendant committed acts that resulted in permanent disabling injuries to an innocent and defenseless child. This case was not a single episode of abuse but a series of three incidents which culminated in the skull of the child being fractured.
These acts, the consequences of which will affect this child and the child's mother forever, were committed without excuse merely because the child "fussed" while in the petitioner's care.
During the investigation the petitioner offered no assistance to the doctors trying to treat the infant and continued to lie about his responsibility for the child's condition after he had inflicted these injuries. CT Page 12333
In imposing the sentence, the sentencing judge considered the gravity of the offenses committed, including the permanent harm to the baby and the defendant's actions subsequent to the abuse. The sentencing court was also aware of the defendant's prior record which included numerous misdemeanors and a previous felony for which the petitioner was on probation at the time of the current offenses.
The petitioner was correctly described at sentencing as a violent, aggressive, substance abuser. He lacks self control and still seeks to explain his actions as accidental.
The sentencing judge's imposition of a 30 year sentence reflects the seriousness of this assault, the helplessness and innocence of the victim, the life long affect on the victim and his mother and the danger that an individual who would commit such a senseless act presents to others were he to be released at an early date.
The petitioners efforts to compare his sentence with other hypothetical sentences based on other jurisdictions sentencing practices or other courts sentences in other cases are unpersuasive.
The sentence imposed was not in appropriate or disproportionate. The sentence is, therefore, affirmed.
O'KEEFE, J.
MIANO, J.
IANNOTTI, J.
O'Keefe, Miano and Iannotti, J.s, participated in this decision.